Citation Nr: 1140694	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  09-50 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Although the RO has determined that new and material evidence has been submitted to reopen the claim for service connection for hepatitis C, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Veteran testified before the undersigned at a November 2010 Video Conference hearing.  The hearing transcript is of record.  


FINDINGS OF FACT

1.  In an unappealed decision issued in June 2004, the RO denied the Veteran's claim for service connection for hepatitis C.

2.  The evidence associated with the claims file subsequent to the June 2004 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for hepatitis C, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for hepatitis C.

3.  Hepatitis C was not present in service and is not etiologically related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Hepatitis C was not incurred or aggravated during active duty.  38 U.S.C.A. §§ 105(a), 1110 (West 2002); 38 C.F.R. §§ 3.301, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether there is a basis for reopening the claim is that evidence added to the record since the last disposition in which the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran's claim for service connection for hepatitis C was originally denied in a June 2004 RO rating decision, based on finding that the Veteran's hepatitis C was not incurred or aggravated during active military service.  See June 2004 rating decision.  The Veteran did not file an appeal and the decision became final.  The Veteran's current claim to reopen was received in October 2008.

At the time of the June 2004 denial, the evidence of record included service treatment records, which showed that the Veteran had been treated on three different occasions for a sexually transmitted disease (STD) during service.  However, they were negative for any evidence of treatment, complaints or a diagnosis related to hepatitis C during active duty or at the time of his separation examination in July 1968.  The record also included treatment records from Regions Hospital in St. Paul, Minnesota dated from December 2005 to June 2002, showing that during treatment for hepatitis C, the Veteran reported that he had used heroin intravenously since age 14, but that he was no longer using drugs at that time.  The evidence also included a statement from the Veteran's private physician, PR, MD, which indicated that the Veteran's hepatitis C risk factors were his U.S. Air Force service, and a history of IV drug use, and that the Veteran had jaundice in 1969.  The Veteran had also submitted a November 2003 statement, contending that he contracted hepatitis C through an air gun injection in service, that he was informed that he had hepatitis C in 1995, and that he had never had hepatitis A or B.  In addition, there was a June 2004 VA medical opinion from the Office of the Chief of Compensation and Pension Examination Service, holding that it was more likely than not that the Veteran's hepatitis C was incurred as a result of intravenous (IV) drug use.  

The pertinent evidence added to the record since the June 2004 denial, includes the Veteran's completed Risk Factors for Hepatitis questionnaire, which shows that the Veteran reported that he had never used IV drugs, and that he did not engage in any high-risk sexual activity.  The record also includes a November 2009 statement from the Veteran, and the transcript of the Veteran's November 2010 Video Conference hearing, which contain the Veteran's reports that he believed he was infected with the hepatitis C virus when inoculated by air gun injections in service; that he never used IV drugs, and treatment records which contain that report are inaccurate; and that he was first diagnosed with hepatitis in 1969 (within eight months of his discharge from active service), when treated for jaundice, and before he started using heroin (three to four years after his discharge from service).  In addition, the record includes an October 2009 VA medical opinion, holding that it is more likely than not that the Veteran's hepatitis C was contracted as a result of IV drug use, and not due to high-risk sexual behavior or air gun injections in service.

The new evidence added to the record, including the Veteran's statements, testimony and responses to the Risk Factors for Hepatitis questionnaire, relates to an unestablished fact necessary to substantiate the claim, i.e. that the Veteran's hepatitis C was contracted during active military service, and not as a result of post-service high risk behavior, such as IV drug use.  Moreover, the new evidence of the Veteran's reports that he never used IV drugs, in conjunction with his reports that he was initially treated for hepatitis in 1969 (within one year of his discharge from service) before he started using illicit drugs, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for hepatitis C is reopened.

Reopened Claim

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he contracted the hepatitis C virus in service, when he was inoculated through the use of an air gun injector.  He claims that during the injection, he was cut and left with a 1 1/2 inch scar on the right upper arm.  

The Veteran has reported that shortly after he was released from the Air Force, in 1969, he came down with jaundice and went to the VA Medical Center in New York City, where he was treated and sent home.  He claims that he stayed home for two to three weeks, went to the hospital for follow-up, and was cleared to go back to work.  He reported further that he moved to Minnesota in 1995, and in 1997, developed pneumonia and consequently was hospitalized for one week.  The Veteran claims that blood tests done at that time revealed that he had hepatitis C.  He argues that since hepatitis C had not been discovered at that time, he was misdiagnosed with hepatitis A or B, but he knows he never had hepatitis A or B because it was later discovered that he did not have the antibodies for hepatitis A or B and he was vaccinated for both.  

The Veteran claims that during subsequent treatment for hepatitis C, he reported that he started using heroin in 1975, and the doctor mistakenly believed that had had taken the drug intravenously, but he had only inhaled it.  He claims that his mistake was never corrected in his medical records.  

Essentially, the Veteran argues that he first showed signs of having the hepatitis virus in 1969 (when treated for jaundice), but he did not start using heroin until 1975, and never used it intravenously, and therefore, he did not contract the virus through IV drug use.

Service treatment records are negative for any complaints, treatment or diagnosis for hepatitis C, and the Veteran does not contend that he was treated during service for the disease.  Service treatment records are also negative for any evidence of treatment for a scar on the right upper arm, related to an air gun injection, and at the time of the Veteran's separation from service, and there was no indication of scar on the right upper arm.  Service treatment records do show, however, that the Veteran was treated on three different occasions during service for a sexually transmitted disease (STD).  The first documented diagnosis of hepatitis C is found in February 2002 laboratory results from Regions Hospital in St. Paul, Minnesota.  
Treatment records from the St. Paul-Ramsey Medical Center dated December 1995; show that the Veteran was treated for bilateral pneumonia.  However, there is no indication in the records that he was diagnosed with hepatitis C at that time.

Medical records from Regions Hospital in St. Paul, Minnesota, show that during treatment in September 1999, the Veteran reported a history of IV drug use in the remote past, but no drug use for the previous six years.  He also reported having transient jaundice at age 22, which he was told was hepatitis.  Notes from October 1999 indicate that he was no longer drinking and no longer abusing IV drugs.  The results from an ultrasound guided liver biopsy conducted in February 2002 revealed hepatitis C.  In June 2002, the Veteran reported using IV drugs since age 14, as well as cocaine snorting, but indicated that he had not used any illicit drugs for the previous seven years.

A November 2003 statement from PR, MD, who treated the Veteran since June 2002, indicates that the Veteran had hepatitis C, but had not received treatment for the virus.  PR also noted that the Veteran's risk factors for hepatitis C were U.S. Air Force service from 1964-1968; history of IV illicit drug use from 1964-1968, according to his medical records; and jaundice in 1969.

In his August 2009 Risk Factors for Hepatitis Questionnaire, the Veteran indicated that he had never used IV drugs, but that he had used intranasal cocaine.  In a November 2009 statement, he reiterated his contention that he was diagnosed with hepatitis prior to his drug usage, noting specifically that he was diagnosed with hepatitis within eight months of his discharge from service, but he did not begin using heroin until three to four years after his discharge.

In a June 2004 VA medical opinion, MO, MD noted that the Veteran's history of unprotected sexual intercourse in service did not put him at high risk for hepatitis infection, as according to medical research, both sexual and prenatal transmission of the virus are rare.  However, she did note that the Veteran's documented use of intravenous heroin and inhaled cocaine were associated with a very high risk of contracting hepatitis C.  She opined that it was more likely than not that the Veteran contracted hepatitis C from the use of IV and inhaled drugs.

An October 2009 VA medical examiner also opined that it was more likely than not that the Veteran contracted hepatitis C from the use of IV or inhaled drugs, rather than from unsafe sex practices with multiple partners or jet injection of vaccines.  His rationale was that documentation from the Centers for Disease Control indicates that there is no evidence that the jet injector has been implicated in the transmission of blood-borne infections, and unsafe sexual practices with multiple partners provide much less risk of hepatitis C infection than do IV or intranasal drug use.  He noted further that the Veteran had a history of inhaled and IV drug use per his medical records, and although he denied IV drug use in his risk factors questionnaire, he also denied high-risk sexual activity, but had a documented history of STD's.

The Veteran is competent to report that he was treated for jaundice at the VA Medical Center in New York in 1969.  Unfortunately, neither the Veteran nor the RO has been able to obtain these records, and they have been informed that they are no longer available.  See April 2004, May 2008 and July 2008 notice letters.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms of jaundice.  Such symptoms are "observable" symptoms.  See Layno, supra.  Therefore, the Board finds that the Veteran's assertions regarding his symptoms of jaundice in 1969 are credible.

The Veteran is also competent to report that he did not start using drugs until approximately three to four years after his discharge from service, and that he never used IV drugs.  However, his reports must be weighed against the contemporaneous evidence of record.  

As noted above, post-service treatment records show that the Veteran reported on several different occasions during treatment at Regions Hospital, and to different practitioners, that he had used heroin intravenously.  He also reported that he has used the drug since the age of fourteen.  The Veteran argues that this incorrect medical history continued to be reported in the records from Regions Hospital because it had been put there by a doctor who was no longer there and could not be removed.  However, the Veteran's own private physician, PR, MD, indicated that his medical records listed his history of illicit IV drug use.  So, it appears that the Veteran did not dispute this history with his physician.  There is no other medical evidence of record showing that the Veteran denied any IV drug use.  As noted above, in his hepatitis risk factor questionnaire, the Veteran reported that he did not use IV drugs.  However, he also reported that he did not engage in any high-risk sexual activity, and his service treatment records show that he was treated on three different occasions for STD's during active duty.  Accordingly, the Board finds that the Veteran's reports that he did not start using drugs until three or four years after his discharge (after he was diagnosed with hepatitis), and that he has never used IV drugs, are not credible.  In arriving at this conclusion it is reasonable to conclude that the Veteran's report of his medical history, contemporaneous with seeking medical care, is more accurate than his report in connection with a claim for benefits because when he is seeking medical care he is more likely to provide the most accurate history possible since this may aid him in receiving the best treatment.  An accurate report to his health care provider best serves his self interest in obtaining the best available health care.  Therefore, the Board concludes that the Veteran has used IV drugs.  Drug usage of this nature constitutes willful misconduct for which service connection cannot be granted.  38 C.F.R. § 3.301(d).  

The Board also notes that two VA medical experts have opined that, based on a review of the record and competent medical research on the subject, the Veteran's hepatitis C was more likely than not contracted as a result of IV drug use and not as a result of unprotected sexual activity or airgun injections.

Furthermore, with regard to vaccine injections by air gun as a risk factor for hepatitis C, VA does not consider such inoculations by air gun as a risk factor for hepatitis C.  Veterans Benefits Administration (VBA), Director Bulletin, 211B (98-110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).

To the extent the November 2003 statement from PR, MD, associates hepatitis C with inservice IV drug abuse, service connection must be denied because drug usage of this nature constitutes willful misconduct for which service connection cannot be granted.  38 C.F.R. § 3.301(d).  To the extent the November 2003 statement from PR, MD, associates hepatitis C with other inservice risk factors the Board concludes that the statement is of less probative value than the VA opinions because of the more specific and detailed analysis and rationale of the VA opinions.

The only other evidence of a nexus between the Veteran's current diagnosis of hepatitis C and his active military service is the Veteran's own statements.  This is not competent evidence of the alleged nexus since the Veteran does not have the medical expertise to render an opinion concerning medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494. (1992). 

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.

Duties to Notify and to Assist Claimants

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that in October 2003, December 2003 and November 2008, the Veteran was provided with the notice required by section 5103(a).  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The Veteran was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the November 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

The Board notes that the Veteran's service medical records and all other pertinent available records have been obtained in this case.  In addition, the Veteran has been afforded an appropriate VA examination.  Besides the unavailable medical records discussed above from the VA Medical Center in New York, neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the denied claim.  The Board is also unaware of any such outstanding evidence.  

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


